DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant, via amendment, has overcome the 35 U.S.C. 112(b) rejections set forth in the previous Office action regarding claims 3, 10, and 17. Therefore, these rejections have been withdrawn.
Applicant, at pages 9-15 of the reply filed 02/23/2022, appears to respond “Rejections over the Prior Art”. However, no rejections based on the prior art have been made and, therefore, these arguments are moot.

Allowable Subject Matter
Claims 1-16, 18-20, and 26-29 are allowed.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Reasons for allowability were provided for claims 1-20 in the previous Office action, mailed 11/23/2021, and these reasons also apply to new claims 26-29.

Claim Objections
Claims objected to because of the following informalities:  
In claims 2, 9, 16, and 27, the limitation “the Residual Sum of Squares” (emphasis added) should be amended to “Residual Sum of Squares” or “a Residual Sum of Squares” to clarify the basis for the limitation.
In claims 3, 10, and 17, “the Least Absolute Shrinkage and Selection Operator (LASSO)” (emphasis added) should be amended to “Least Absolute Shrinkage and Selection Operator (LASSO)” or “a Least Absolute Shrinkage and Selection Operator (LASSO)” to clarify the basis for the limitation.
In claims 4, 11, and 17, “the Ridge Regression (RR)” (emphasis added) should be amended to “Ridge Regression (RR)” or “a Ridge Regression (RR)” to clarify the basis for the limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "Rn" in several locations. There is insufficient antecedent basis for this limitation in claim. Claim 16, upon which claim 17 previously depended, introduces and provides basis for this limitation. However, amended claim 17 no longer depends from claim 16 and, accordingly doesn’t have proper basis for the indicated limitation. For purposes of examination, "Rn" will be understood to reference the rank of regularization magnitude, as indicated in claim 16, because this appears to be applicant’s intent.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 17 recites “wherein the regularization method used for the regularizing is selected from the . . . and non-regularization, and wherein . . . Rn=0 if the regularization method is non-regularization, indicating no regularization has been applied.” However, claims 15 and 16 – upon which claim 17 depends – recite performing regularization. Therefore, claim 17 fails to include all the limitations of claims 15 and 16 (i.e. performing regularization). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123